Citation Nr: 0836216	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-40 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1959 to February 1969. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case. While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. §  3.159.

The veteran alleges, in essence, that he sustained a right 
knee injury evading enemy fire while serving in Vietnam (See 
April 2005 statement); that he has had problems with the knee 
ever since; and that his current right knee disability is 
related to the injury in service.  His service treatment 
records (STRs) show that in December 1967 he was seen for 
treatment of a right knee abrasion.  There is no further 
mention of right knee problems in the STRs; on service 
separation examination the veteran's lower extremities were 
noted to be normal.  Postservice medical records associated 
with the claims file contain no mention of the right knee 
until June 2003, when it was noted at a VA Outpatient Clinic 
in San Diego that the veteran had "decreased sensation in 
the anterior aspect of the knee with the very definite 
diminished patellar reflex on the right side" associated 
with a low back disability.  Similar complaints were noted 
following a diskectomy later that year.

In March 2004 the veteran was seen for knee complaints 
occurring after he played golf.; MRI and [follow-up] were 
planned.  In August 2004 it was noted that MRI showed a 
horizontal tear...of the medial meniscus.  Arthroscopy was 
planned.  

The RO has denied service connection for residuals of a right 
knee injury based essentially on a finding that such injury 
in service was not shown.  This finding appears to be 
inconsistent with the December 9, 1967 STR notation of 
treatment for a right knee abrasion.  

The veteran has not been afforded a VA examination to 
determine whether there is a nexus between his current right 
knee disability and his service/injury therein.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) explained its 
interpretation of 38 C.F.R. § 3.159(c)(4) regarding the 
circumstances under which a VA examination to secure a nexus 
opinion is necessary. Section 3.159(c)(4) provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4). The Court held that the requirement that a 
disability "may be associated" with service is a "low 
threshold" standard.  McLendon, 20 Vet. App. at 83.  

Here, there is a current diagnosis of a right knee 
disability, and the STRs corroborate that the veteran 
sustained a right knee injury (abrasion in December 2007) in 
service (as well as allegations of another knee injury in 
service), but insufficient evidence to determine whether the 
veteran's current knee disability is related to an injury or 
event in service. Hence, the "low threshold" standard of 
McLendon is met and an examination for a medical advisory 
opinion is indicated. 

The veteran's representative's brief also requests that the 
veteran's service personnel file be secured (apparently in 
the belief that it will document further knee injury in 
service).   As such file is constructively of record, and is 
alleged to contain pertinent information, it must be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association 
with the claims file the veteran's 
complete service personnel records (or 
complete copies of such records).

2. The RO should ask the veteran to 
identify the providers of all treatment 
and/or evaluation he received for his 
right knee postservice (records of which 
are not already associated with his claims 
file) and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  He should 
specifically identify the provider of the 
steroid injection he received in about 
1984 (noted in an August 2004 VA treatment 
record). The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.

3. The RO should then arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's current right knee disability. 
The examiner must review the veteran's 
claims file in conjunction with the 
examination. The examiner should note the 
December 1967 abrasion mentioned in the 
veteran's STRs (and any other knee injury 
corroborated by the veteran's service 
personnel records), and based on review of 
the record and examination of the veteran 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or better probability) that the veteran's 
current right knee disability is related 
to his service/injury therein.  The 
examiner should explain the rationale for 
the opinion given.
4. The RO should then re-adjudicate the 
veteran's claim of service connection for 
a right knee disability. If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

